Exhibit 10.1

SUPPLEMENTAL INDENTURE

This SUPPLEMENTAL INDENTURE, dated as of November 24, 2010 (the “Supplemental
Indenture”), is by and among West Corporation, a Delaware corporation (the
“Company”), and The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture referred to below (the “Trustee”).

RECITALS

WHEREAS, the Company and the Trustee have previously become parties to an
Indenture, dated as of October 24, 2006 (as amended, supplemented or otherwise
modified from time to time, the “Indenture”), providing for the issuance of the
Company’s 9.5% Senior Notes due 2014 (the “Notes”);

WHEREAS, the Company proposes to amend the Indenture and the Notes as
contemplated by this Supplemental Indenture (such amendments, collectively, the
“Amendments”);

WHEREAS, pursuant to Section 9.02 of the Indenture, the Company and the Trustee
may amend or supplement the Indenture and the Notes as contemplated by this
Supplemental Indenture with the consent of the Holders of at least a majority in
aggregate principal amount of the outstanding Notes;

WHEREAS, the Company has obtained the consent of the Holders of at least a
majority in aggregate principal amount of the outstanding Notes, pursuant to the
Offer to Purchase and Consent Solicitation Statement, dated November 9, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Consent
Solicitation Statement”), to the Amendments upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Company has done all things necessary to make this Supplemental
Indenture a valid agreement of the Company in accordance with the terms of the
Indenture and has satisfied all other conditions required under Article 9 of the
Indenture; and

WHEREAS, pursuant to Section 9.06, the Trustee is authorized to execute and
deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, in order to
effect the Amendments, the Company agrees with the Trustee as follows:

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

1.1 Definitions. Except as otherwise expressly provided herein or unless the
context otherwise requires, capitalized terms used but not defined in this
Supplemental Indenture shall have the meanings assigned to them in the
Indenture.

1.2 Effect of Headings. The Article and Section headings in this Supplemental
Indenture are for convenience only and shall not affect the construction of the
Indenture or this Supplemental Indenture.

1.3 Successors and Assigns. All covenants and agreements in this Supplemental
Indenture by the Company shall bind its successors and assigns, whether so
expressed or not.

1.4. Separability Clause. In case any provision in this Supplemental Indenture
shall be held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

1.5 Trust Indenture Act Controls. If any provision of this Supplemental
Indenture limits, qualifies or conflicts with another provision of this
Supplemental Indenture or the Indenture that is required to be included by the
Trust Indenture Act of 1939, as amended (the “Act”), as in force at the date
this Supplemental Indenture is executed, the provision required by the Act shall
control.

1.6 Benefits of Supplemental Indenture. Nothing in this Supplemental Indenture,
express or implied, shall give to any person, other than the parties to this
Supplemental Indenture and their successors hereunder and the Holders of the
Notes, any benefit of any legal or equitable right, remedy or claim under this
Supplemental Indenture.



--------------------------------------------------------------------------------

1.7 Governing Law. This Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.

1.8 Reference to and Effect on the Indenture.

(a) On and after the Operative Date (as defined in Section 2.1 below), each
reference in the Indenture to “this Indenture,” “hereunder,” “hereof,” or
“herein” shall mean and be a reference to the Indenture as supplemented by this
Supplemental Indenture, unless the context otherwise requires.

(b) Except as specifically amended by this Supplemental Indenture on the
Operative Date, the Indenture and the Notes are hereby ratified and confirmed
and all of the terms, conditions and provisions thereof shall remain in full
force and effect. This Supplemental Indenture shall form a part of the Indenture
for all purposes, and every Holder of the Notes heretofore and hereafter
authenticated and delivered under the Indenture shall be bound hereby.

ARTICLE II

AMENDMENTS OF THE INDENTURE AND NOTES

2.1 Amendment to Indenture and Notes. Following the execution and delivery by
the Company and the Trustee of this Supplemental Indenture, the terms hereof
shall become operative on the initial date (the “Operative Date”) of acceptance
for purchase by the Company of the Notes validly tendered in the tender offer
contemplated by the Consent Solicitation Statement. Effective as of the
Operative Date, the Supplemental Indenture hereby amends the Indenture and Notes
as provided for herein. If the Operative Date does not occur on or prior to the
Initial Payment Date (as defined in the Consent Solicitation Statement), then
the terms of this Supplemental Indenture shall be null and void and the
Indenture and Notes shall continue in full force and effect without any
modification or amendment hereby.

2.2 Amendment of Redemption Notice Period. As of the Operative Date, the first
paragraph of Section 3.03 of the Indenture is hereby amended to read in its
entirety as follows:

Subject to Section 3.09 hereof, the Issuer shall mail or cause to be mailed by
first-class mail notices of redemption, postage prepaid, at least 10 days (or
such longer period as may be necessary to comply with the procedures of DTC) but
not more than 60 days before the redemption date to each Holder of Notes to be
redeemed at such Holder’s registered address, or otherwise in accordance with
the procedures of DTC, except that redemption notices may be mailed more than 60
days prior to a redemption date if the notice is issued in connection with
Article 8 or Article 11 hereof. Except as set forth in Section 3.07(d) hereof,
notices of redemption may not be conditional.

2.3 Deletion of Certain Provisions.

(a) Amendments.

(i) As of the Operative Date, the following sections of the Indenture are hereby
deleted in their entirety and, in the case of each such section, replaced with
the phrase “[Intentionally Omitted]”, and any and all references to such
sections and any and all obligations thereunder are hereby deleted throughout
the Indenture, and such sections and references shall be of no further force or
effect.

 

  •  

SECTION 4.02 Maintenance of Office or Agency

 

  •  

SECTION 4.03 Reports and Other Information

 

  •  

SECTION 4.04 Compliance Certificate

 

  •  

SECTION 4.05 Taxes

 

  •  

SECTION 4.06 Stay, Extension or Usury Laws

 

  •  

SECTION 4.07 Limitation on Restricted Payments

 

  •  

SECTION 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

 

  •  

SECTION 4.09 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

 

  •  

SECTION 4.10 Asset Sales

 

  •  

SECTION 4.11 Transactions with Affiliates

 

  •  

SECTION 4.12 Liens

 

  •  

SECTION 4.13 Corporate Existence



--------------------------------------------------------------------------------

 

  •  

SECTION 4.14 Offer to Repurchase Upon Change of Control

 

  •  

SECTION 4.15 Limitation on Guarantees of Indebtedness by Restricted Subsidiaries

 

  •  

SECTION 4.16 Suspension of Certain Covenants

 

  •  

SECTION 5.01 Merger, Amalgamation, Consolidation, or Sale of Assets

(ii) As of the Operative Date, each of clauses (a)(3), (4), (5) and (8) and
(b) of Section 6.01 and each of clauses (2), (3), (4), (5), (6) and (7) of
Section 8.04 are hereby deleted in their entirety and, in the case of each such
section, replaced with the phrase “[Intentionally Omitted]” and the Company
shall be released from any and all of its obligations thereunder.

2.4 Other Amendments to the Indenture. All definitions in the Indenture which
are used exclusively in the sections and clauses deleted pursuant to Section 2.3
of this Supplemental Indenture or whose sole use or uses in the Indenture were
eliminated in the revisions set forth in Sections 2.3 of this Supplemental
Indenture are hereby deleted. All cross-references in the Indenture to sections
and clauses deleted by Section 2.3 of this Supplemental Indenture shall also be
deleted in their entirety.

ARTICLE III

AMENDMENT TO THE NOTES

The Notes include certain of the foregoing provisions from the Indenture to be
deleted or amended pursuant to Sections 2.2, 2.3 and 2.4 hereof. Upon the
Operative Date, such provisions from the Notes shall be deemed deleted or
amended as applicable.

***

This Supplemental Indenture may be executed in several counterparts, all of
which together shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the same counterpart.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Supplemental Indenture.



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed all as of the date first written above.

 

WEST CORPORATION,
as the Company

By:  

    /s/ Paul M. Mendlik

Name:   Paul M. Mendlik Title:   Chief Financial Officer and Treasurer

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A.,
as the Trustee

By:  

    /s/ Sharon McGrath

Name:   Sharon McGrath Title:   Vice President

[Signature Page – Supplemental Indenture]